IN THE COURT OF APPEALS OF TENNESSEE
                                                                       FILED
                                                                      April 16, 1999
                               AT KNOXVILLE
                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt
                                                                        Clerk




STATE OF TENNESSEE,                           )   CARTER CIRCUIT
DEPARTMENT OF CHILDREN’S                      )
SERVICES,                                     )
                                              )
      Petitioner/Appellant                    )   NO. 03A01-9807-CV-00233
                                              )
v.                                            )   HON. THOMAS J. SEELEY, JR.
                                              )   JUDGE
STEPHEN PAUL GALVIN                           )
    and                                       )
VALERIE MARIE MEDINA GALVIN,                  )
                                              )
      Respondent/Appellee                     )
                                              )
IN THE MATTER OF:                             )
Selena Yelitza Galvin (d.o.b. 5/9/91)         )
Zachary Stephen Galvin (d.o.b. 3/10/94)       )
                                              )      REVERSED



                              JUDGMENT

      The appeal came on to be heard upon the record from the Circuit Court of

Carter County and briefs filed on behalf of the respective parties. Upon

consideration thereof, this Court is of the opinion that the judgment of the trial

court should be reversed.

      It is, therefore, ORDERED and ADJUDGED by this Court that the

judgment of the trial court is reversed. The case is remanded to the Circuit Court

of Carter County for further proceedings in accordance with the opinion of this

Court and for collection of costs pursuant to applicable law. Costs are assessed

to the appellee and its surety, for which execution may issue, if necessary.



                                  PER CURIAM